Judgment, Supreme Court, New York County, entered on July 8, 1971, in an article 78 proceeding rescinding certain regulations and for other relief, unanimously modified, on the law, to annul said rescission, and otherwise affirmed, without costs and without disbursements. The superintendent’s elimination of special authorization for the extra telephone and telegraphic charges was in accordance with the statute. (See Banking Law, §§ 371, 372; 3 NYCRR 400.6 [a] [5].) In view of the changes in the nature of the check cashing business, the withdrawal of the regulation permitting such charges had a reasonable basis and could not be characterized as arbitrary or capricious. (Matter of Howard v. Wyman, 28 N Y 2d 434, 438; Matter of Marsh v. Catherwood, 13 N Y 2d 235, 239; Matter of Fink v. Cole, 1 N Y 2d 48.) Concur—McGivern, J. P., Murphy, McNally, Steuer and Tilzer, JJ.